Case 2:20-cv-06700-JFW-KES Document 23 Filed 10/27/20 Page 1 of 1 Page ID #:1119



   1
   2
   3
                                                                     JS-6
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JAMES CONSTANT,                         Case No. 2:20-cv-06700-JFW-KES
  12          Plaintiff,
  13    v.                                                JUDGMENT
  14    SOUTHERN CALIFORNIA
  15    EDISON CO.,
  16          Defendant.
  17
  18
  19         Pursuant to the Court’s Order Accepting Report and Recommendation of U.S.
  20   Magistrate Judge,
  21         IT IS ADJUDGED that the Complaint and this entire action is dismissed
  22   without leave to amend.
  23
  24   DATED: October 27, 2020       ____________________________________
  25                                      JOHN F. WALTER
                                          UNITED STATES DISTRICT JUDGE
  26
  27
  28
